- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2010 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX (A free translation of the original report in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) ITR - QUARTERLY INFORMATION - As of - 06/30/2010 Corporation Law COMMERCIAL, INDUSTRIAL & OTHER TYPES OF COMPANY THE REGISTRATION WITH THE CVM DOES NOT IMPLY THAT ANY OPINION IS EXPRESSED ON THE COMPANY. THE INFORMATION PROVIDED IS THE RESPONSIBILITY OF THE COMPANY'S MANAGEMENT 1.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - CNPJ (Taxpayers Record Number) 00951-2 PETRÓLEO BRASILEIRO S.A. - PETROBRAS 33.000.167/0001-01 4 - NIRE 01.02 - HEAD OFFICE 1 - ADDRESS 2 - QUARTER OR DISTRICT Av. República do Chile, 65 - 24 th floor Centro 3 - CEP (ZIP CODE) 4 - CITY 5 - STATE 20031-912 Rio de Janeiro RJ 6 - AREA CODE 7 - PHONE 8 - PHONE 9 - PHONE 10 - TELEX 3224-2040 3224-2041 - 11 - AREA CODE 12 - FAX 13 - FAX 14 - FAX 3224-9999 3224-6055 3224-7784 15 - E-MAIL petroinvest@petrobras.com.br 01.03 - DIRECTOR OF INVESTOR RELATIONS (BUSINESS ADDRESS) 1 - NAME Almir Guilherme Barbassa 2 - ADDRESS 3 - QUARTER OR DISTRICT Av. República do Chile, 65 - 23 rd floor Centro 4 - CEP (ZIP CODE) 5 - CITY 6 - STATE 20031-912 Rio de Janeiro RJ 7 - AREA CODE 8 - PHONE NUMBER 9 - PHONE NO. 10 - PHONE NO. 11 - TELEX 3224-2040 3224-2041 - 12 - AREA CODE 13 - FAX No. 14 - FAX No. 15 - FAX No. 3224-9999 3224-6055 3224-7784 16 - E-MAIL barbassa@petrobras.com.br 01.04 - GENERAL INFORMATION/INDEPENDENT ACCOUNTANTS CURRENT FISCAL YEAR CURRENT QUARTER PREVIOUS QUARTER 1 - BEGINNING 2 - ENDING 3 - QUARTER 4 - BEGINNING 5 - END 6 - QUARTER 7 - BEGINNING 8 - END 01/01/2010 12/31/2010 2 04/01/2010 06/30/2010 4 10/01/2009 12/31/2009 9- NAME OF INDEPENDENT ACCOUNTING FIRM 10- CVM CODE KPMG Auditores Independentes 00418-9 11- NAME OF THE LEAD PARTNER 12- CPF (Taxpayers registration) Manuel Fernandes Rodrigues de Sousa 783.840.017-15 Page: 1 (A free translation from the original in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) ITR - QUARTERLY INFORMATION - As of - 06/30/2010 Corporation Law COMMERCIAL, INDUSTRIAL & OTHER TYPES OF COMPANY 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - CNPJ (Taxpayers Record Number) 00951-2 PETRÓLEO BRASILEIRO S.A. - PETROBRAS 33.000.167/0001-01 01.05 - CURRENT BREAKDOWN OF PAID-IN CAPITAL No. OF SHARES (THOUSANDS) 1- CURRENT QUARTER 06/30/2010 2 - PREVIOUS QUARTER 12/31/2009 3 - PREVIOUS YEAR 06/30/2009 Capital Paid-in 1  Common 2  Preferred 3  Total Treasury Stock 4  Common 0 0 0 5  Preferred 0 0 0 6  Total 0 0 0 01.06  CHARACTERISTICS OF THE COMPANY 1  TYPE OF COMPANY Commercial, Industrial and Other 2  SITUATION Operational 3  TYPE OF SHARE CONTROL State Holding Company 4  ACTIVITY CODE 1010  Oil and Gas 5  MAIN ACTIVITY Prospecting Oil/Gas, Refining and Energy Activities 6  TYPE OF CONSOLIDATION Total 7  TYPE OF ACCOUNTANTS REPORT Unqualified review opinion 01.07  CORPORATIONS/PARTNERSHIPS EXCLUDED FROM THE CONSOLIDATED STATEMENTS 1  ITEM 2  CNPJ (TAXPAYERS RECORD NUMBER) 3  NAME 01.08  DIVIDENDS/INTEREST ON CAPITAL APPROVED AND/OR PAID DURING AND AFTER THE CURRENT QUARTER 1  ITEM 2  EVENT 3  APPROVAL DATE 4  TYPE 5  PET BEGINS ON 6  TYPE OF SHARE 7  DIVIDENDS PER SHARE 01 AGO 04/22/2010 Dividends 04/30/2010 ON 02 AGO 04/22/2010 Dividends 04/30/2010 PN 03 RCA 05/14/2010 Interest on Capital Payable 05/31/2010 ON 04 RCA 05/14/2010 Interest on Capital Payable 05/31/2010 PN 05 RCA 07/16/2010 Interest on Capital Payable ON 06 RCA 07/16/2010 Interest on Capital Payable PN Page: 2 (A free translation from the original in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) ITR - QUARTERLY INFORMATION - As of - 06/30/2010 Corporation Law COMMERCIAL, INDUSTRIAL & OTHER TYPES OF COMPANY  IDENTIFICATION 1  CVM CODE 2  NAME OF THE COMPANY 3  CNPJ (Taxpayers Record Number) 00951-2 PETRÓLEO BRASILEIRO S.A.  PETROBRAS 33.000.167/0001-01 01.09  SUBSCRIBED CAPITAL AND CHANGES IN THE CURRENT YEAR 1  ITEM 2  DATE OF CHANGE 3  CAPITAL (R$ Thousand) 4  AMOUNT OF CHANGE (R$ Thousand) 5  REASON FOR CHANGE 7  NUMBER OF SHARES ISSUED (Thousands) 8  SHARE ISSUE PRICE (R$) 01 04/22/2010 Revenue Reserves/Capital 0 1.10 - INVESTOR RELATIONS DIRECTOR 1 - DATE 2 - SIGNATURE 08/13/2010 Page: 3 (A free translation from the original in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) ITR - QUARTERLY INFORMATION - As of - 06/30/2010 Corporation Law COMMERCIAL, INDUSTRIAL & OTHER TYPES OF COMPANY 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - CNPJ (TAXPAYERS RECORD NUMBER) 00951-2 PETRÓLEO BRASILEIRO S.A. - PETROBRAS 33.000.167/0001-01 02.01 - UNCONSOLIDATED BALANCE SHEET - ASSETS (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - 06/30/2010 4 - 12/31/2009 1 Total Assets Current Assets Cash and Cash Equivalents Cash and Banks Short Term Investments Accounts Receivable, net Customers Customers Subsidiary and Affiliated Companies Other Accounts Receivable Allowance for Doubtful Accounts Miscellaneous Credits 0 0 Inventories Other Dividends Receivable Recoverable Taxes Prepaid Expenses Other Current Assets Marketable Securities Advances to Suppliers Non-current Assets Long-Term Assets Miscellaneous Credits Petroleum and Alcohol Accounts  STN Marketable Securities Investments in Privatization Process Other Accounts Receivable Accounts Receivable, net With Affiliates 0 0 With Subsidiaries Other Companies 0 0 Other Project Financing Deferred Income Tax and Social Contribution Deferred Value-Added Tax (ICMS) Deferred PASEP/COFINS Judicial Deposits Advance for Pension Plan 0 0 Advances to Suppliers Prepaid Expenses Inventories Page: 4 (A free translation from the original in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) ITR - QUARTERLY INFORMATION - As of - 06/30/2010 Corporation Law COMMERCIAL, INDUSTRIAL & OTHER TYPES OF COMPANY 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - CNPJ (TAXPAYERS RECORD NUMBER) 00951-2 PETRÓLEO BRASILEIRO S.A. - PETROBRAS 33.000.167/0001-01 02.01 - UNCONSOLIDATED BALANCE SHEET - ASSETS (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - 06/30/2010 4 - 12/31/2009 Other Non-Current Assets Fixed Assets Investments In Affiliates In Affiliates - Goodwill In subsidiaries In subsidiaries - Goodwill Other investmets Property, Plant and Equipment Intangible Deferred Charges Page: 5 (A free translation from the original in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) ITR - QUARTERLY INFORMATION - As of - 06/30/2010 Corporation Law COMMERCIAL, INDUSTRIAL & OTHER TYPES OF COMPANY 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - CNPJ (TAXPAYERS RECORD NUMBER) 00951-2 PETRÓLEO BRASILEIRO S.A.  PETROBRAS 33.000.167/0001-01 02.02 - UNCONSOLIDATED BALANCE SHEET - LIABILITIES (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - 06/30/2010 4 - 12/31/2009 2 Liabilities and Shareholders' Equity Current Liabilities Loans and Financing Financing Interest on Financing Debentures 0 0 Suppliers Taxes, Contribution and Participation Dividends payable Accruals Payroll and Related Charges Provision for Contingencies Pension plan Healthcare benefits plan Profit sharing for employees and management Debts with Subsidiaries and Affiliated Companies Suppliers Others Advances from Customers Project Financing Undertakings with transfer of benefits, risks and control of assets Deferred Income 0 0 Credit Rights Assingned - FIDC-NP Others Non-Current Liabilities Long-term Liabilities Loans and Financing Financing Debentures 0 0 Accruals Healthcare Benefits Plan Provision for Contingencies Pension Plan Deferred Income Tax and Social Contribution Subsidiaries and Affiliated Companies Advance for Future Capital Increase 0 0 Others Provision for Dismantling of Areas Undertakings with transfer of benefits, risks and control of assets Deferred Income Others Accounts and Expenses Payable Page: 6 (A free translation from the original in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) ITR - QUARTERLY INFORMATION - As of - 06/30/2010 Corporation Law COMMERCIAL, INDUSTRIAL & OTHER TYPES OF COMPANY 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - CNPJ (TAXPAYERS RECORD NUMBER) 00951-2 PETRÓLEO BRASILEIRO S.A.  PETROBRAS 33.000.167/0001-01 02.02 - UNCONSOLIDATED BALANCE SHEET - LIABILITIES (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - 06/30/2010 4 - 12/31/2009 Deferred income 0 0 Shareholders Equity Subscribed and Paid-In Capital Paid in Capital Capital Reserves 0 AFRMM and Other 0 0 Fiscal Incentive - Income Tax 0 Revaluation Reserve 0 0 Own Assets 0 0 Subsidiaries and Affiliated Companies 0 0 Revenue Reserves Legal Statutory For Contingencies 0 0 Unrealized Earnings 0 0 Retention of Earnings Undistributed Dividends 0 0 Others Revenue Reserves Equity valuation adjustments Adjustments of securities Accumulated translation adjustments Adjustments in business combinations 0 0 Retained Earnings/(Accumulated losses) Advance for Future Capital Increase 0 0 Page: 7 (A free translation from the original in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) ITR - QUARTERLY INFORMATION - As of - 06/30/2010 Corporation Law COMMERCIAL, INDUSTRIAL & OTHER TYPES OF COMPANY 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - CNPJ (TAXPAYERS RECORD NUMBER) 00951-2 PETRÓLEO BRASILEIRO S.A. - PETROBRAS 33.000.167/0001-01 03.01 - UNCONSOLIDATED STATEMENT OF INCOME FOR THE QUARTER (IN THOUSAND OF REAIS) 1 - CODE 2  DESCRIPTION 3 - 04/01/ 2010 to 06/30/ 4 - 01/01/ 2010 to 06/30/ 5- 04/01/2009 to 06/30/2009 6- 01/01/2009 to 06/30/2009 Gross Operating Revenues Sales Deductions Net Operating Revenues Cost of Products and Services Sold Gross profit Operating Expenses Selling General and Administrative Management and Board of Directors Remuneration Administrative Financial Income Expenses Other Operating Income 0 0 0 0 Other Operating Expenses Taxes Cost of Research and Technological Development Impairment 0 0 0 0 Exploratory Costs for the Extraction of Crude Oil and Gas Healthcare and Pension Plan Monetary and Foreign Exchange Variations, Net Other Operating Expenses, Net Equity Pick-up Operating Income Non-operating Income 0 0 0 0 Revenues 0 0 0 0 Expenses 0 0 0 0 Page: 8 (A free translation from the original in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) ITR - QUARTERLY INFORMATION - As of  06/30/2010 Corporation Law COMMERCIAL, INDUSTRIAL & OTHER TYPES OF COMPANY 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - CNPJ (TAXPAYERS RECORD NUMBER) 00951-2 PETRÓLEO BRASILEIRO S.A. - PETROBRAS 33.000.167/0001-01 03.01 - UNCONSOLIDATED STATEMENT OF INCOME FOR THE QUARTER (IN THOUSAND OF REAIS) 1 - CODE 2 - DESCRIPTION 3 - 04/01/ 2010 to 06/30/ 4 - 01/01/ 2010 to 06/30/ 5- 04/01/2009 to 06/30/2009 6- 01/01/2009 to 06/30/2009 Income before Taxes/Profit Sharing Income Tax and Social Contribution Deferred Income Tax Statutory Participations/Contributions 0 0 0 0 Participations 0 0 0 0 Contributions 0 0 0 0 Reversal of Interest on Shareholders Capital 0 0 0 0 Net Income for the period Number of Shares. Ex-Treasury (Thousand) Net Income per Share (Reais) Loss per Share (Reais) Page: 9 (A free translation from the original in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) ITR - QUARTERLY INFORMATION - As of  06/30/2010 Corporation Law COMMERCIAL, INDUSTRIAL & OTHER TYPES OF COMPANY 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - CNPJ (TAXPAYERS RECORD NUMBER) 00951-2 PETRÓLEO BRASILEIRO S.A. - PETROBRAS 33.000.167/0001-01 04.01 - STATEMENT OF CASH FLOWS - INDIRECT METHOD (IN THOUSAND OF REAIS) 1 - CODE 2 - DESCRIPTION 3 - 04/01/ 2010 to 06/30/ 4 - 01/01/ 2010 to 06/30/ 5- 04/01/2009 to 06/30/2009 6- 01/01/2009 to 06/30/2009 Net Cash - Operating Activities Cash provided by operating activities Net income for the year Minority interest 0 0 0 0 Equity in earnings (losses) of significant investments Goodwill/discount - Amortization 0 0 0 0 Depreciation, exhaustion and amortization Loss on recovery of assets Write-off of dry wells Residual value of permanent assets written off Exchange and monetary variation and charges on financing Deferred income and social contribution taxes, net Changes in assets and liabilities Accounts receivable Inventories Petroleum and alcohol accounts - STN Exchange variation of permanent assets 0 0 0 0 Accounts payable to suppliers Taxes, fees and contributions Project financing obligations Healthcare and pension plans Short term operations with subsidiaries and affiliated company Others Other assets Other liabilities Net Cash - Investment Activities Investments in business segments Page: 10 (A free translation from the original in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) ITR - QUARTERLY INFORMATION - As of  06/30/2010 Corporation Law COMMERCIAL, INDUSTRIAL & OTHER TYPES OF COMPANY 01.01 - IDENTIFICATION 1 - CVM CODE 2 - NAME OF THE COMPANY 3 - CNPJ (TAXPAYERS RECORD NUMBER) 00951-2 PETRÓLEO BRASILEIRO S.A. - PETROBRAS 33.000.167/0001-01 04.01 - STATEMENT OF CASH FLOWS - INDIRECT METHOD (IN THOUSAND OF REAIS) 1 - CODE 2 - DESCRIPTION 3 - 04/01/ 2010 to 06/30/ 4 - 01/01/ 2010 to 06/30/ 5- 04/01/2009 to 06/30/2009 6- 01/01/2009 to 06/30/2009 Investments in securities Other investments Dividends received Undertakings under negotiation Net Cash - Financing Activities Financing and loans, net Non standard Credit Rights Investment Fund Dividends paid to shareholders Exchange variation on cash and cash equivalents 0 0 0 0 Increase (decrease) in cash and cash equivalents Opening balance of cash and cash equivalents Closing balance of cash and cash equivalents Page: 11 (A free translation from the original in Portuguese) FEDERAL PUBLIC SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) ITR - QUARTERLY INFORMATION - As of 
